USDC IN/ND case 3:21-cv-00164-DRL-MGG document 4 filed 03/29/21 page 1 of 6


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ANGELA SUE ROSANDER,

                      Plaintiff,

        v.                                        CAUSE NO. 3:21-CV-164 DRL-MGG

 ANDREW HOLCOMB,

                      Defendant.

                                   OPINION AND ORDER

       Angela Sue Rosander, a prisoner without a lawyer, filed a complaint alleging she

has been denied medical treatment for her knees while being held at the Marshal County

Jail as a pretrial detainee. “A document filed pro se is to be liberally construed, and a pro

se complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Under 28 U.S.C. § 1915A, the court still must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief against an

immune defendant. To state a 42 U.S.C. § 1983 claim, “a plaintiff must allege: (1) that

defendants deprived him of a federal constitutional right; and (2) that the defendants

acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       Ms. Rosander alleges she was wearing a medically prescribed brace on her left

knee when she was arrested on December 9, 2020. Upon arrival at the Marshall County

Jail, her brace was taken. Two days later, she told Nurse Mary Loftus about her need for
USDC IN/ND case 3:21-cv-00164-DRL-MGG document 4 filed 03/29/21 page 2 of 6


the brace. Nurse Loftus said the brace had to be approved by Andrew Holcomb. Ms.

Rosander alleges she is still without her brace and has never heard back from Andrew

Holcomb.

       A pretrial detainee cannot be punished without due process of law. Bell v. Wolfish,

441 U.S. 520 (1979). However, “[i]f a particular condition or restriction of pretrial

detention is reasonably related to a legitimate governmental objective, it does not,

without more, amount to ‘punishment’.” Bell, 441 U.S. at 539. “In evaluating the

constitutionality of conditions or restrictions of pretrial detention . . . the proper inquiry

is whether those conditions amount to punishment of the detainee.” Bell v. Wolfish, 441

U.S. 520, 535 (1979). “[I]n the absence of an expressed intent to punish, a pretrial detainee

can nevertheless prevail by showing that the actions are not ‘rationally related to a

legitimate nonpunitive governmental purpose’ or that the actions ‘appear excessive in

relation to that purpose.’” Kingsley v. Hendrickson, 576 U.S. 389, __; 135 S. Ct. 2466, 2473

(2015) (quoting Bell). Here, Andrew Holcomb may have a valid reason for denying the

knee brace, but it is not apparent based solely on the complaint. Therefore Ms. Rosander

may proceed against Andrew Holcomb on a claim for denying the knee brace.

       Ms. Rosander also alleges she fell on her right knee when she slipped in water on

January 11, 2021. That morning, staff had been notified water was leaking around a toilet.

Inmates were given a mop and bucket to clean up until maintenance was able to attempt

to repairs around 1:30 p.m. Believing the repair was complete, maintenance left, but an

additional problem continued to cause water to leak on the floor. Staff were again

notified, and the inmates were told to use the mop and bucket to clean up. Unfortunately,


                                              2
USDC IN/ND case 3:21-cv-00164-DRL-MGG document 4 filed 03/29/21 page 3 of 6


Ms. Rosander slipped and fell in the water around 7:00 p.m. before subsequent repairs

were made. Based on these facts, there is no indication the water hazard was intended as

punishment. Nor is there any indication the staff response to it was not rationally related

to a legitimate nonpunitive governmental purpose. The inmates were given tools to

mitigate the risk. Within hours, maintenance attempted repairs which were initially

believed successful. When it was clear the problem continued, inmates were again

provided tools to mitigate the risk. The complaint does not state a claim based on the

leaking water nor the slip and fall.

       Ms. Rosander further alleges she was denied medical treatment after she fell. She

alleges a photo of the knee was sent to Nurse Mary Loftus who forwarded it to Dr.

Tchapet. Someone told her she would be examined the next morning. However, she says

no one ever has examined her or provided any medical treatment for her right knee which

still hurts. “[M]edical-care claims brought by pretrial detainees under the Fourteenth

Amendment are subject only to the objective unreasonableness inquiry identified in

Kingsley [v. Hendrickson, 576 U.S. 389 (2015)].” Miranda v. Cnty. of Lake, 900 F.3d 335, 352

(7th Cir. 2018). The first consideration is “whether the medical defendants acted

purposefully, knowingly, or perhaps even recklessly when they considered the

consequences of their handling of plaintiff’s case.” McCann v. Ogle Cnty., 909 F.3d 881,

886 (7th Cir. 2018) (quotation marks, brackets, and citations omitted). Then, the court

considers “whether the challenged conduct was objectively reasonable,” based on the

totality of the facts and circumstances. Id.




                                               3
USDC IN/ND case 3:21-cv-00164-DRL-MGG document 4 filed 03/29/21 page 4 of 6


       Here, there is no indication either Nurse Loftus or Dr. Tchapet were told anything

about her knee other than what they saw in the photo. The complaint does not explain

what was in the photo that would have indicated to them that she had an problem that

needed medical attention. A complaint must contain sufficient factual matter to “state a

claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

“A claim has facial plausibility when the pleaded factual content allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). “Factual allegations must

be enough to raise a right to relief above the speculative level, on the assumption that all

the allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at

555 (quotation marks, citations and footnote omitted). “[W]here the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint

has alleged—but it has not shown—that the pleader is entitled to relief.’” Iqbal, 556 U.S.

at 679 (quotation marks and brackets omitted). Thus, “a plaintiff must do better than

putting a few words on paper that, in the hands of an imaginative reader, might suggest

that something has happened to her that might be redressed by the law.” Swanson v.

Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010) (emphasis in original). Because this

complaint does not provide sufficient facts to show a denial of constitutionally adequate

medical care, it does not state a claim against Nurse Loftus or Dr. Tchapet.

       The complaint also alleges Nurse Shelly T. supervises Nurse Mary Loftus and that

Sheriff Hassel supervises the jail and its staff. However, under 42 U.S.C. § 1983,

supervisors cannot be held liable for the actions of their employees. “Only persons who


                                              4
USDC IN/ND case 3:21-cv-00164-DRL-MGG document 4 filed 03/29/21 page 5 of 6


cause or participate in the violations are responsible.” George v. Smith, 507 F.3d 605, 609

(7th Cir. 2007). “[P]ublic employees are responsible for their own misdeeds but not for

anyone else’s.” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009).

       Finally, the complaint names Marshall County Jail Employees and Jail Staff as

defendants. These broad descriptions are the equivalent of listing “John Doe” as a

defendant. However, “it is pointless to include lists of anonymous defendants in federal

court; this type of placeholder does not open the door to relation back under Fed. R. Civ.

P . 15, nor can it otherwise help the plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th

Cir. 1997) (citations omitted).

       For the forgoing reasons, the court:

       (1) GRANTS Angela Sue Rosander leave to proceed against Andrew Holcomb in

his individual capacity for compensatory and punitive damages for denying her a knee

brace from December 9, 2020, to present in violation of the Fourteenth Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Marshall County Jail Employees, Mary Loftus, Shelly T., Tchapet,

Jail Staff, and Hassel;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Andrew Holcomb at the Marshall

County Jail with a copy of this order and the complaint (ECF 1), pursuant to 28 U.S.C. §

1915(d);

       (5) ORDERS the Marshall County Sheriff’s Department to provide the United

States Marshal Service with the full name, date of birth, social security number, last


                                              5
USDC IN/ND case 3:21-cv-00164-DRL-MGG document 4 filed 03/29/21 page 6 of 6


employment date, work location, and last known home address of any defendant that

does not waive service, if they have such information; and

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Andrew Holcomb to respond to

the complaint as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R.

10-1(b), only to the claims for which the plaintiff has been granted leave to proceed in this

screening order.

       SO ORDERED.

       March 29, 2021                             s/ Damon R. Leichty
                                                  Judge, United States District Court




                                             6
